919 F.2d 79
54 Fair Empl.Prac.Cas.  1208,55 Empl. Prac. Dec. P 40,376Gussie TURNER, Appellant,v.CROWLEY'S RIDGE DEVELOPMENT COUNCIL, INCORPORATED, Appellee.
No. 90-1267.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1990.Decided Nov. 14, 1990.

P.A. Hollingsworth of Little Rock, Ark., for appellant.
Todd Williams of Jonesboro, Ark., for appellee.
Before BOWMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
WOLLMAN, Circuit Judge.


1
Gussie Turner appeals from the dismissal of her complaint alleging racial discrimination in the terms of her employment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq.    We affirm.


2
Turner directed the Alcohol and Drug Abuse Program (ADAP), a program at Crowley's Ridge Development Council, Inc.  (CRDC) from 1977 until 1985.  CRDC discharged Turner, a black female, for inadequate performance of her managerial duties.  These deficiencies caused significant financial problems for ADAP, with losses estimated at $40,000.


3
The district court1 correctly applied the principles announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973), to evaluate Turner's asserted prima facie case.  The district court found that Turner had failed to establish that she was fully qualified for the position from which she was dismissed.  The district court then went on to find that, assuming that Turner had established a prima facie case, her employer had legitimate, non-pretextual reasons for discharging her.  Our review of the record satisfies us that the district court's findings are not clearly erroneous and that it did not err in dismissing Turner's complaint.


4
The district court's judgment is affirmed.



1
 The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas